June 17, 2011 United States Securities and Exchange Commission Washington, D.C. 20549 Re: Insignia Systems, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 16, 2011 Form 10-Q for the quarter ended march 31, 2011 File No. 1-13471 Attn: Terry French for Larry Spirgel, Assistant Director The registrant requests an extension until June 30, 2010, of the time to file a response to the Commission’s comment letter dated June 9, 2011. Sincerely, John C. Gonsior Chief Financial Officer
